DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 16, Royston US 9,742,470 teaches device for authenticating wanted NFC interactions; Brown et al US 9,301,337 teaches NFC device as initiator to high data rate communicate; Li et al US 10,360,420 teaches system and method for enabling user interaction with wireless tags; Turner et al US 10,671,822 teaches multipurpose RFID transponder and a system for reading it. However, the teaching of the prior art either combined or alone fails to teach a method for determining a type of an object arranged in a radio frequency, RF, field transmitted by a near field communication, NFC, reader device, in particular an NFC enabled reader device, wherein the type of object is from a predetermined group of types of objects, wherein the method has the following steps: a) for an object that is in an RF field transmitted from the NFC reader device, after switching off the transmitted RF field, measuring and recording a decay signal trace of a front-end processed received signal caused by said object in the RF field; b) estimating a decomposition of a degree M according to a predetermined decomposition scheme, of the recorded decay signal trace caused by said object into M superimposed components of the decomposition scheme, and thereby determining, and in particular storing, for each superimposed component, an associated set of estimated characteristic parameters of the superimposed component, wherein each one of said M superimposed components is defined by a predetermined superimposition function, which in turn is determined said set of characteristic parameters; c) on the basis of at least one of the determined estimated characteristic parameters of the M superimposed components according to the decomposition scheme, attempting a classification of said at least one of the characteristic parameters with respect to a training data set of training characteristic parameters of the M superimposed components.
Dependent claims 17-26 are allowable for the same reason.
As to independent claim 27, Royston US 9,742,470 teaches device for authenticating wanted NFC interactions; Brown et al US 9,301,337 teaches NFC device as initiator to high data rate communicate; Li et al US 10,360,420 teaches system and method for enabling user interaction with wireless tags; Turner et al US 10,671,822 teaches multipurpose RFID transponder and a system for reading it. However, the teaching of the prior art either combined or alone fails to teach a method of acquiring, in particular in a database, a training data set for an NFC reader device, in particular an NFC enabled reader device, for a plurality of training objects from a training group of types of objects, wherein the training data set comprises a plurality of recorded training decay signal traces for each of at least one training object of a type that is selected from the training group of types of objects, wherein the method has the following steps: 1) predetermining a training group of types of objects; 2) predetermining a decomposition scheme with a degree M for decomposing a decay signal trace into M superimposed components, wherein each one of said M superimposed components is defined by a predetermined superimposition function, which in turn is determined by said associated set of characteristic parameters, and storing, in particular in a database, an indication of the decomposition scheme and the M predetermined superimposition functions; 3) for each predetermined type of objects: 3.1) providing a plurality of different training objects of said predetermined type of objects, 3.2) sequentially bringing each training object of the provided plurality of different training objects into a transmitted RF field of the NFC reader device, 3.3) for each training object that is in the transmitted RF field of the NFC reader device, performing the following steps: Page 8 of 12New U.S. Patent ApplicationDocket No.: 82257601US03 Preliminary Amendment filed 3.3.1) after switching off the RF field of the NFC reader device, measuring and recording, in particular in the database, a training decay signal trace of a front-end processed received signal caused by said training object in the RF field, 3.3.2) estimating a decomposition of degree M of the recorded training decay signal trace according to the predetermined decomposition scheme into M superimposed components, and thereby determining, and in particular storing, in particular in the database, for each superimposed component, an associated set of determined characteristic training parameters of the superimposed component of the estimated decomposition of the training decay signal trace caused by the training object in the RF field.
Dependent claims 28-32 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649